FILED
                             NOT FOR PUBLICATION                            MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL SANCHEZ-CHACOLLA,                         No. 10-71126

               Petitioner,                       Agency No. A097-340-184

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Miguel Sanchez-Chacolla, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying pre-conclusion voluntary

departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations. Rojas v. Holder, 704 F.3d 792, 794 (9th Cir.

2012). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s denial of Sanchez-Chacolla’s

request for pre-conclusion voluntary departure. See 8 U.S.C. § 1252(a)(2)(B);

Rojas, 704 F.3d at 794.

      Sanchez-Chacolla’s claim that the IJ exhibited bias or prejudice during his

removal proceedings is not supported by the record. See Rivera v. Mukasey, 508

F.3d 1271, 1276 (9th Cir. 2007).

      Contrary to Sanchez-Chacolla’s contention, the BIA’s decision adequately

addressed his claim that his due process rights were violated. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA “does not have to write an

exegesis on every contention”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                   10-71126